Citation Nr: 0817403	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  04-30 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L.M. Barnard, Senior Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.  The appellant is the veteran's surviving spouse.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a June 2003 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) that denied 
entitlement to service connection for the cause of the 
veteran's death. 


FINDING OF FACT

On May 20, 2008, prior to the promulgation of a decision in 
the appeal, the appellant withdrew her appeal concerning the 
claim of entitlement to service connection for the cause of 
the veteran's death.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant of the claim of entitlement to service connection 
for the cause of the veteran's death have been met.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 20.200, 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In June 2003, the RO denied entitlement to service connection 
for the cause of the veteran's death.  In January 2004, the 
appellant submitted a notice of disagreement with that 
denial.  A statement of the case was issued in August 2004 
and, later that month, the appellant submitted a substantive 
appeal to the RO.  She had also requested to appear before a 
Veteran's Law Judge for a personal hearing via Video 
Conference.  On May 20, 2008, the date of the scheduled Video 
Conference hearing, the appellant submitted a request to 
cancel her appeal.

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
"Appellate review will be initiated by a Notice of 
Disagreement and completed by a substantive appeal after a 
Statement of the Case is furnished as prescribed in this 
section."  38 U.S.C.A. § 7105(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 20.200 (2007).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202, 20.204(b) (2007).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw either a notice of disagreement or a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c) 
(2007).

The appellant submitted a signed statement in which she 
requested that her appeal of the denial of service connection 
for the cause of the veteran's death be cancelled.  This is 
sufficient to withdraw the pending issue on appeal.  The 
appellant has withdrawn her appeal and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.





ORDER

The appellant having withdrawn her appeal, the claim of 
entitlement to service connection for the cause of the 
veteran's death is dismissed.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


